DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is written in response to applicant’s response on June 10, 2022. Claims 1-17 are pending in the instant application. Claims 1-17 are being examined. 

Election/Restrictions
Applicant's election with traverse of Group I: claims 1-10 and Election of Species of Species 1: General Formula 1 in the reply filed on June 10, 2022 is acknowledged.  The traversal is on the grounds that the method of treating gout of claim 11 is not patentably distinct from the conjugate of claim 1.  This argument is found persuasive. 
The requirement is for restriction is WITHDRAWN. Claims 1-17 are under examination.

Priority
	This application claims priority to REPUBLIC OF KOREA 10-2019-0143851 filed on November 11, 2019. 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
	The information disclosure statement filed on November 11, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
	The information disclosure statement filed on February 24, 2021 does not comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The NPL copy of the Korean Notice of Allowance was provided in Korean without an English translation, and thus was not considered. All other references were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 


Claims 2, 3, 8, 12, 13 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 12 recite “wherein the in vivo half-life of the conjugate increases when the length from Uox to Y is in a range between greater than 0.2nm and 3nm or less”, which suggests that the condition of maintaining the in vivo half-life happens if the conjugate falls within the range of 0.2nm to 3nm, however the claim does not require the in vivo half-life to be increased unless the condition is met. Therefore, by identifying that this limitation is conditional, claims 2 and 12 do not further narrow the scope of claim 1 and therefore are improper further limiting claims. 
  Claims 3 and 13 recite “wherein the in vivo half-life of the conjugate is maintained for 8 to 10 hours when the length from Uox to Y is in a range between greater than 3nm and 5 nm or less”, which suggests that that the condition of maintaining the in vivo half-life for 8 to 10 hours happens if the conjugate falls within the range of 3nm to 5nm, however the claim does not require the in vivo half-life to be 8 or 10 hours unless the condition is met. Therefore, by identifying that this limitation is conditional, claims 3 and 13 do not further narrow the scope of claim 1 and therefore are improper further limiting claims. 
Claims 8 and 17 recite “wherein the conjugate is one or more selected from the group consisting of Formula 1 to Formula 4 below”. Formula 1 and Formula 2 do not include a polymer, and therefore are broader than the General Formula I structure of Uox-polymer-fatty acid as required by claim 1. Therefore, by identifying Formula 1 and Formula 2 as possible conjugates which do not require a polymer, claims 8 and 17 do not further narrow the scope of claim 1 and therefore are improper further limiting claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., “Intramolecular distance in the conjugate of urate oxidase and fatty acid governs FcRn binding and serum half-life in vivo”, Journal of Controlled Release, May 10, 2020, Vol. 321, pp. 49-58, which was first available online Epub on January 30, 2020. 
	Regarding claim 1, Cho teaches intramolecular distance in the conjugate of urate oxidase and fatty acid governs FcRn binding and serum half-life in vivo (title). Cho teaches a urate oxidase conjugate comprising urate oxidase linked to a polyethylene spacer and palmitic acid (relevant to General Formula I of urate oxidase linked to a polymer X and fatty acid Y) (p. 53, Figure 2 – Compound UP03 and UP04). 
	Regarding claim 11, Cho teaches that Urate oxidase (Uox) is a therapeutic protein clinically used for the treatment of hyperuricemia (abstract). Cho further teaches that its application for gout treatment requires prolonging the half-life in vivo (abstract). Cho teaches that the longer linker led to about 7-fold greater extension of serum half-life of Uox in mice than the unmodified Uox (relevant to administering the conjugate of General Formula I according to claim 1) (abstract). Cho further teaches that 
Regarding claims 2 and 12, Cho teaches that the serum half-life of urate oxidase (Uox) alone was 1.2 hours. Cho teaches four Uox-PA conjugates with linker lengths of UP01 -  0.25nm, UP02 - 1.5nm, UP03 - 2.8nm, and UP04 - 4.8nm. Cho teaches that these four Uox-PA conjugates had longer serum half-lives compared to Uox alone; UP01 – 2.6 hours, UP02 – 5.2 hours; UP03 – 9.0 hours, and UP04 – 9.2 hours (p. 54, Section 3.4. Prolonged serum half-life of the Uox-PA conjugates with longer linkers). 
Regarding claims 3 and 13, Cho teaches Uox-PA conjugate UP04 having a linker length of 4.8nm and a serum half-life of 9.2 hours (p. 54, Section 3.4. Prolonged serum half-life of the Uox-PA conjugates with longer linkers). 
Regarding claim 4, Cho teaches that urate oxidase is a homotetramer (p. 52, Section 3.1. Uox-PA conjugates with varying linker lengths, and also p. 53, Figure 2). 
Regarding claims 5 and 14, Cho teaches urate oxidase conjugates having 4 repeats of polyethylene glycol (PEG) (UP03) or 8 repeats (UP04) (p.53, Figure 2). 
Regarding claims 6, 7, 15 and 16, Cho teaches a urate oxidase conjugate with palmitic acid (abstract). Palmitic acid is a saturated long-chain fatty acid with a 16-carbon backbone. 
Regarding claims 8 and 17, Cho teaches urate oxidase-palmitic acid conjugate UP03, which is identical to the structure of Formula 3 of the claimed invention (p.53, Figure 2). Cho further teaches urate oxidase-palmitic acid conjugate UP04, which is identical to the structure of Formula 4 of the claimed invention (p.53, Figure 2). 
Regarding claim 9, Cho teaches conjugation of a fatty acid, a serum albumin ligand, to therapeutic proteins/peptides is an emerging strategy to prolong serum half-life, presumably via neonatal Fc receptor (FcRn)-mediated recycling (abstract). 
Regarding claim 10, Cho teaches that the application of urate oxidase as a gout treatment requires prolonging the half-life in vivo (abstract). Cho further teaches a urate oxidase-palmitic acid conjugate with a structure identical to the structure identified as General Formula I in claim 1 of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (“Properties of two urate oxidases modified by the covalent attachment of poly(ethylene glycol)”, Biochimica et Biophysica Acta (BBA) – Enzymology, 13 August 1981, Vol. 660, Issue 2, pp. 293-298) in view of Sleep et al., (“Albumin as a versatile platform for drug half-life extension“, Biochimica et Biophysica Acta, 2013, Vol. 1830, pp. 5526-5534), and Lau et al., (“Discovery of the Once-Weekly Glucagon-Like Peptide-1 (GLP-1) Analogue Semaglutide”, Journal of Medicinal Chemistry, 2015, Vol. 58, pp. 7370-7380). The rejection of claim 4 is further evidenced by Alamillo et al., (“Kinetic and catalytic characterization of urate oxidase from Chlamydomonas reinhardtii”, Journal of Molecular Catalysis, Vol. 77, Issue 3, 1 December 1992, Pages 353-364).   
Regarding claim 1, Chen teaches two urate oxidases (Uox) modified by the covalent attachment of poly(ethylene glycol) (PEG) (related to a conjugate with urate oxidase and a polymer) (title). Chen teaches that the blood circulating lives of the modified urate oxidases following intravenous injection are much longer than those of unmodified urate oxidases; repetitive injections over a period of 90 days did not alter the blood circulating lives of PEG-Uox. Chen teaches that the unmodified enzymes were cleared from the blood with extreme rapidity after a few intravenous injections (abstract).  
Chen does not teach a conjugate of urate oxidase-polymer-fatty acid according to General Formula I. 
However, Sleep teaches albumin as a versatile platform for drug half-life extension (title). Sleep teaches that association, conjugation or fusion of therapeutic drugs to albumin is a well-accepted and established half-life extension technology (abstract). Sleep teaches that the circulatory half-life of therapeutic protein can be extended by several strategies depending upon the endogenous clearance mechanism of the drug, including attach PEG through conjugation and using albumin-binding fatty acids (p. 5527, Table 1). Sleep further teaches that the addition of a large structured protein can additionally take advantage of FcRn-mediated recycling (p. 5527, Table 1). 
Lau teaches the design of a once weekly glucagon-like peptide-1 (GLP-1) analogue by increasing albumin affinity and securing full stability against metabolic degradation (abstract). Lau teaches that the fatty acid moiety and the linking chemistry to GLP-1 were the key features to secure high albumin affinity and GLP-1 receptor potency and in obtaining a prolonged exposure and action of the GLP-1 analogue (abstract). Lau teaches that liraglutide is a close analogue of human GLP-1 designed to bind to human albumin via a fatty acid and a spacer covalently attached to the peptide backbone (p.7370, 1st column – Introduction). Lau further teaches that the attachment of long fatty acids to peptides has successfully extended the half-life of native short-acting GLP-1 to the once daily profile of liraglutide (p. 7370, 2nd column – 2nd paragraph). Lau teaches that there was increased exposure in vivo with increased chain length and relative lipophilicity of the albumin binder going from C12 to C14, C16, C18 and C20 diacid moiety (p.7374, 2nd column last full paragraph). Lau teaches that the circulating half-life increased from 13-15 hours as seen with liraglutide up to 165 hours as seen with semaglutide  (p.7370, 2nd column full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the urate oxidase-PEG conjugate taught by Chen by further attaching an albumin-binding fatty acid as taught by Sleep to arrive at the claimed invention. One of ordinary skill would have found it beneficial to attach a fatty acid as taught by Sleep to the PEG-Uox conjugate taught by Chen because Sleep teaches that utilizing albumin is a well-accepted and established technology for half-life extension, and further that attaching an albumin-binding fatty acid was advantageous for large structured proteins to take advantage of FcRn-mediated recycling mechanisms. One of ordinary skill would have been motivated to bind a fatty acid to the urate oxidase-PEG conjugate of Chen because Lau teaches that attaching a longer fatty acid significantly increased the in-vivo half-life of the compound. One of ordinary skill would reasonably expect that using standard conjugation chemistry techniques to further attach a fatty acid to the Uox-PEG conjugate would predictably result in a urate oxidase-PEG-fatty acid conjugate which has the same structure of General Formula I of the claimed invention. 
Regarding claim 11, Chen teaches intravenous injection of modified urate oxidases (relevant to administering the conjugate of General Formula I according to claim 1) (abstract). Chen further teaches that the blood circulating lives of modified urate oxidases are much longer than those of the unmodified urate oxidases; repetitive injections over a period of 90 days did not alter the blood circulating lives of the poly(ethylene glycol):urate oxidases (abstract). Chen teaches that the unmodified enzymes were cleared from the blood with extreme rapidity after a few intravenous injections (abstract). 
Regarding claims 2, 3, 12 and 13, Chen does not teach that the in vivo half-life increases when the length from Uox to Y is greater than 0.2nm to less than 3nm. 
However, Lau teaches that there was increased exposure in vivo with increased chain length and relative lipophilicity of the albumin binder going from C12 to C14, C16, C18 and C20 diacid moiety (p.7374, 2nd column last full paragraph). Lau teaches that the circulating half-life increased from 13-15 hours as seen with liraglutide up to 165 hours as seen with semaglutide  (p.7370, 2nd column full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length between Uox and the fatty acid to fall between 0.2nm and 3nm because Lau teaches that there is a correlation between the length of the fatty acid linker and the increased in vivo circulation. One of ordinary skill would have had a reasonable expectation of success that selecting a fatty acid linker that produced a conjugate length between 0.2nm and 3nm would predictably extend the in vivo half-life of the conjugate because the function of fatty acid length and effects on half-life were known at the time of invention. 
Regarding claim 4, Chen teaches urate oxidase, (urate: oxygen oxidoreductase, EC 1.7.3.3) from hog liver and Candida utilis. Chen does not explicitly teach that urate oxidase has a tetrameric structure. 
However, urate oxidase EC 1.7.3.3 inherently has a tetrameric structure, as the enzyme of Chen is the same urate oxidase (urate: oxygen oxidoreductase, EC 1.7.3.3) defined as a tetramer of Mr = 124,000 as evidenced by Alamillo. 
Regarding claims 5 and 14, Chen teaches urate oxidase conjugated to the polymer polyethylene glycol (title). 
Regarding claims 6, 7, 15 and 16, Chen does not teach wherein the fatty acid is a C10-20 fatty acid or wherein the fatty acid is myristic acid. 
However, Sleep teaches that Levemir® (Insulin detemir) is an insulin analog in which fatty acid (myristic acid, C14) is bound to the lysine amino acid at position B29, and Victoza® (Liraglutide) is a derivative of glucagon-like peptide-1 agonist (GLP-1) with a myristic acid at the ε-amino position of the N-terminal lysine (p.5530, top of first column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected myristic acid, C14, taught by Sleep as the fatty acid to conjugate to urate oxidase-PEG taught by Chen because Sleep teaches that this fatty acid is already in use in an approved product. One of ordinary skill would have been motivated to select the C-14 myristic acid to create a conjugate for extending in vivo half-life because Sleep teaches that two approved products by Novo Nordisk use myristic acid. 
Regarding claim 9, Chen does not teach wherein the conjugate forms a complex in vivo with serum albumin and neonatal Fc receptor (FcRn). 
However, Sleep further teaches that association, conjugation or fusion of therapeutic drugs to albumin is a well-accepted and established half-life extension technology (abstract). Sleep teaches that the fate of an albumin molecule is controlled in large part by the interaction with albumin receptors gp18, gp30, gp60, cubulin, megalin and the neonatal Fc receptor (FcRn) (p. 5527, 2.2. Albumin receptors). Sleep teaches that the manipulation of the albumin-FcRn interaction will facilitate the modulation of the circulatory half-life of albumin-enabled drugs, leading to superior pharmacokinetics tailored to the disease state and increased patient compliance (abstract). Sleep teaches that the circulatory half-life of therapeutic protein can be extended by several strategies depending upon the endogenous clearance mechanism of the drug, including attach PEG through conjugation and using albumin-binding fatty acids (p. 5527, Table 1). Sleep further teaches that the addition of a large structured protein can additionally take advantage of FcRn-mediated recycling (p. 5527, Table 1). 
Lau further teaches the addition of fatty acid linkers as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Uox-PEG conjugate taught by Chen by adding a fatty acid as taught by Lau to obtain the urate oxidase conjugate of the claimed invention, because Sleep teaches that albumin-binding fatty acids would allow interaction with the neonatal Fc receptor (FcRn), thereby taking advantage of FcRn-mediated recycling.  
Regarding claim 10, Chen does not teach a pharmaceutical composition comprising the conjugate of claim 1. 
However, Sleep teaches the ability of albumin to bind endogenous ligands has been specifically exploited in the development of Levemir® (Insulin detemir) and Victoza® (Liraglutide) by Novo Nordisk for the treatment of diabetes (p. 5530, top of first column). Sleep further teaches that the former is an insulin analog in which fatty acid (myristic acid, C14) is bound to the lysine amino acid at position B29 whereas the latter is a derivative of glucagon-like peptide-1 agonist (GLP-1) with a myristic acid at the ε-amino position of the N-terminal lysine (p.5530, top of first column). 
The rationale for modifying the Uox-PEG conjugate of Chen to obtain a conjugate having the structure defined by General Formula I of the claimed invention is discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected myristic acid to create a pharmaceutical composition comprising the conjugate of claim 1 because two compounds containing myristic acid are already in clinical use, and one of ordinary skill would have been motivated to select a fatty acid that was pharmaceutically acceptable. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (“Properties of two urate oxidases modified by the covalent attachment of poly(ethylene glycol)”, Biochimica et Biophysica Acta (BBA) – Enzymology, 13 August 1981, Vol. 660, Issue 2, pp. 293-298) in view of Sleep et al., (“Albumin as a versatile platform for drug half-life extension“, Biochimica et Biophysica Acta, 2013, Vol. 1830, pp. 5526-5534), and Lau et al., (“Discovery of the Once-Weekly Glucagon-Like Peptide-1 (GLP-1) Analogue Semaglutide”, Journal of Medicinal Chemistry, 2015, Vol. 58, pp. 7370-7380) as applied to claims 1-7 and 9-16 above, and further in view of Lim et al., (“Site-specific albumination of a therapeutic protein with multi-subunit to prolong activity in vivo”, Journal of Controlled Release, 2015 Jun 10, Vol. 207, pp. 93-100). 
The teachings of Chen, Sleep and Lau are discussed above. 
Regarding claims 8 and 17, Chen does not teach conjugate structures as taught by Formula III or IV. 
However, Lim teaches site-specific albumination of a therapeutic protein with multi-subunit to prolong activity in vivo (title). Lim teaches genetic incorporation of a nonnatural amino acid (NNAA) followed by chemoselective albumin conjugation to prolong therapeutic activity in vivo (abstract). Lim further teaches urate oxidase (Uox), a therapeutic enzyme for treatment of hyperuricemia, is a homotetramer with multiple surface lysines, which limits conventional approaches for albumination (abstract). Lim teaches albumination through site-specific incorporation of p-azido-ʟ-phenylalanine and bio-orthogonal strain-promoted azide-alkyne cycloaddition (SPAAC) can readily improve the duration of in vivo activity of urate oxidase (p.97, 1st column, 1st partial paragraph). Lim teaches that Uox-Human Serum Albumin had a half-life of 8.8 hours in mice, while wild-type Uox had a half-life of 1.3 hours (abstract). Lim teaches that a noteworthy significance of the incorporation of NNAA is its emerging application to protein therapeutics, e.g., site-specific PEGylation and antibody-drug conjugate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the urate oxidase-PEG conjugate taught by Chen by attaching an albumin-binding fatty acid taught by Sleep using the SPAAC chemistry taught by Lim to arrive at the urate oxidase conjugates shown in Formula III. One of ordinary skill would have found it beneficial to attach a fatty acid as taught by Sleep to the PEG-Uox conjugate taught by Chen because Sleep teaches that utilizing albumin is a well-accepted and established technology for half-life extension, and further that attaching an albumin-binding fatty acid was advantageous for large structured proteins to take advantage of FcRn-mediated recycling mechanisms. One of ordinary skill would reasonably expect that using SPAAC conjugation chemistry techniques taught by Lim to further attach a fatty acid to the Uox-PEG conjugate would predictably result in a urate oxidase-PEG-fatty acid conjugate which has the same structure of Formula III of the claimed invention. 

Conclusion
No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636